DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 9/28/2021, applicant has submitted an amendment filed 12/19/2021.
Claim(s) 1-2, 4, 6, 8, 13, 14, 16-19, has/have been amended.  Claim(s) 3 and 15 has/have been cancelled.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Bergner on 1/31/2022.

The application has been amended as follows: 

Amend “comprising” in line 1 of claim 2 to recite –comprising:-- (i.e. add a colon after “comprising”).



Amend lines 3-7 of claim 6 to recite: 
–determining a current distraction level of the user based on historical patterns of distraction levels, wherein the historical patterns of distraction levels comprise one or more historical interactions of the user that have each been identified as a respective historical distraction, wherein the historical patterns of distraction levels further comprise, for each of the one or more historical interactions of the user, a respective historical context that caused a respective historical distraction; and--.

Amend “the user’s determined distraction level” in line 2 of claim 8 to recite –the determined distraction level of the user--.

Amend claim 10 to recite:
--The method of claim 1, further comprising predicting, at a time of the response and based on historical data, levels of interference in both a user’s environment and context.--.

Amend Claim 11 to recite:
--The method of claim 1, further comprising: 
performing, based on user reactions and based on follow up questions from users or commands from users, self-learning; and


Amend “performing self-learning, based on user reactions and follow up questions or commands from users; and” in lines 2-3 of claim 12 to recite –performing, based on user reactions and based on follow up questions from users or commands from users, self-learning; and--.
	Amend “acceptable threshold” in line 4 of claim 12 to recite –acceptable thresholds--.

Delete “by making a determination that the SRV is equal to or above a predetermined threshold value” in line 5-6 of claim 13.
Amend “the determination” in the 3rd to last line of claim 13 to recite --a determination--.

Amend lines 3-7 of claim 17 to recite: 
–determine a current distraction level of the user based on historical patterns of distraction levels, wherein the historical patterns of distraction levels comprise one or more historical interactions of the user that have each been identified as a respective historical distraction, wherein the historical patterns of distraction levels further comprise, for each of the one or more historical interactions of the user, a respective historical context that caused a respective historical distraction; and--.


Delete “by making a determination that the SRV is equal to or above a predetermined threshold value” in line 6-7 of claim 19.
Amend “the determination” in the 3rd to last line of claim 19 to recite --a determination--.

Amend “wherein the instructions, when executed on the processor:” in lines 1-2 of claim 20 to recite --wherein the instructions, when executed on the processor, cause the processor to:--.

Add new claim 21, which recites:
--The system of claim 16, wherein the physiological data of the user is based on data selected from the group consisting of: a user’s gaze time at an object, a user’s posture, and a user’s response time to previous responses.—.

Add new claim 22, which recites:
--The system of claim 13, wherein the processor is further configured to predict, at a time of the response and based on historical data, levels of interference in both a user’s environment and context.--.

Claim Rejections - 35 USC § 101
For clarity of the record, NO rejections under 101 are required for claim 19 because paragraph 77 of the Specification specifically excludes transitory embodiments from “a computer readable storage medium”.
Allowable Subject Matter
Claims 1-2, 4-14, and 16-22, are allowed.

As per Claim(s) 1 (and similarly claims 13 and 19, and consequently claims 2, 4-12, 14, 16-18, and 20 which depend on claims 1, 13, and 19), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) wherein the SVR is based on a user attentiveness value and a user context value (in the context of the prior art rejections, the answer confidence scores are not expected to be based on how attentive a user is).
	The prior art suggests:
I. notifying a user about a new chat message if an interest score exceeds a threshold.
	9813495 teaches “Consistent with embodiments of the present disclosure, chat service server 120b can determine an interest score that reflects the likelihood of interest of the user in the new chat message, as well as based on the user's availability. In some embodiments, chat service client 120a may also determine the interest score based on information that reflects the user's interest and user's availability provided by chat service server 120b. If the interest score exceeds a certain threshold, which can indicate the user is likely to be interested in accessing the new chat message, chat service server 120b can provide notification 150 to a user device operated by the user, to bring to the user's attention about a new chat message. Chat service server 120b may also configure notification 150 to set a degree of disturbance based on the responding to a user’s audio request.
	10764232 teaches “Further, the location may be used to determine whether user 120B is in transit, for example driving, flying, taking a train or using some other method of transit. This determination may also be assisted by the communication history in step 334 and the calendar in step 336. For example, if the current time is near the beginning of business hours, then a higher confidence may be made that user 120B is in transit to work. If a determination is made that user 120B is actively driving on a road, then 
II. Answer/response/presentation suitability, including suitability satisfying a threshold.
	2018/0011937 teaches “The content source selection module 116 then determines if the given network resource (or a sub-set of web pages or individual web pages thereof, as the case may be) are potential sources of content items for recommendation. In some embodiments of the present technology, the content source selection module 116 compares the so-determined source suitability parameter to a pre-determined threshold--in response to the source suitability parameter being above the pre-determine threshold, the content source selection module 116 determines that the given network resource (or a sub-set of web pages or individual web pages thereof, as the case may be) is a potential source of the recommendation items. It is noted that the pre-determined threshold can be determined by the machine learning algorithm as part of the training phase”.  This reference describes determining that suitability is above a threshold to determine a network resource to be a source of recommendation items, but does not appear to describe where the suitability is suitability of responding.
2019/0019094 teaches “A computer-implemented method, comprising: selecting, by one or more processors from one or more electronic data sources, a candidate textual statement composed by an individual that describes a product or service; determining, by one or more of the processors based on content of the candidate textual statement, an inferred sentiment orientation associated with the candidate textual statement; comparing, by one or more of the processors, the inferred sentiment 
10489393 teaches “Once potential answers are obtained, the system may filter (150) the potential answers to determine which returned text segments may correspond 
11055355 teaches “The answers remaining after filtering by the answer filter 236 are then processed by an answer ranker 238. As explained above, the answer ranker 238 may be used to rank between multiple candidate answers to a query or a rephrased version of a query to choose which answer to provide to a user (or to choose not to return an answer to a query, if all the answers are for example determined to be low-quality). The answer ranker 238 for example consumes a query-answer pair (where the query may be the original query or a rephrased version of the query) and returns a suitability score, indicative of a suitability of a particular query-answer pair. The answer ranker 238 may instead or additionally receive other data, such as metadata, for example relating to the original query (where the original query has been rephrased). This may then be used by the answer ranker 238 to ascertain a quality of the rephrasing of the query. Among the other data the answer ranker 238 may receive may be metadata summarizing the paths or routes taken to understand and answer the query, such as which of the NLU subsystems 222 were used to understand the query or which of the query-answering subsystems 234 were used to provide the answer to the query. The answer ranker 238 may be updated periodically. For example, where the answer ranker 238 uses a machine learning based model, the model may be retrained every so often, which may be at regular intervals, based on queries and feedback that have been received” and “A user may submit a query to a system arranged to perform NLP. In examples herein, a natural language understanding (NLU) system may be used to understand from text data (e.g., typed by a user, generated using automatic speech recognition processing, etc.) that a query is being asked, and what the query is. A data representation of the query may be sent to a query-answering system, which may 
III. attention level (i.e. a value that indicates whether a user is paying attention or not).
2019/0070735 teaches “Embodiment 1 is a robot comprising: [0153] a body and one or more physically moveable components; [0154] one or more sensor subsystems that are configured to generate sensor inputs comprising respective representations of an environment of the robot; [0155] one or more processors; and [0156] one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the robot to perform operations comprising: [0157] level which is used to determine that a user is paying attention to the robot.  Paragraph 51 suitability of responding value.
	8292433 teaches “As used herein, the term " attentive state" is intended to mean a measure or index of a user's engagement with or attention toward a subject. Examples of such indices are eye contact, eye movement, eye position, eye gaze direction, voice, body presence, body orientation, head and/or face orientation, activity, and brain activity/arousal”
IV. Performing actions based on whether a user is or is not paying attention.
2017/0186428 teaches “According to the configuration, when a user who is present around a controlled-object equipment piece and has issued an utterance directs his or her line of sight at the controlled-object equipment piece and it is conceivable that the user is paying attention to the controlled-object equipment piece, unnecessary reading of a verification response statement can be inhibited and the control of the controlled-object equipment piece as intended by the user can be promptly performed. Accordingly, user convenience can be increased” (paragraph 36) and “Further, when the state recognition unit 121 determines that the state is a state where the line of sight, face or trunk of the user who has issued the utterance is not directed at the controlled-object equipment piece 140, the state recognition unit 121 determines that the state of the user is an unsuitable state for the control. In this case, a verification response statement is read. As a result, when the user is paying no attention to the controlled-object equipment piece 140, occurrence of an accident caused by performing control with movement like opening or closing a door of the controlled-object equipment piece value.
2017/0223413 teaches “ Based on the cognitive state determined by the determination device 102, the action device 103 initiates an action regarding the progression of the media playback. The action taken may include a pause in media, marking of media stream (e.g., so the user can easily return to the place that he lost attention, became confused), etc. The action device 103 performs an action on the media playback when the attentiveness factor "A" determined by the determination device is less than a pre-determined threshold value "T". Also, the action device 103 can predict the attentiveness factor "A" based on previous actions taken for a cohort of a user, and then an action is taken to decrease the predicted likelihood of low attentiveness (e.g., change the content and presentation slightly)” (paragraph 34).  This reference does not appear to respond to a user audio request based on the attentiveness factor exceeding a threshold.  Paragraph 37 describes altering media content to increase attentiveness factor.
2015/0261387 teaches “In other examples, information depth module 10 may initially determine the most importation portions of information that should be initially displayed and determine subsequent portions of information to be displayed in response additional information to a user in response to the user continuing to pay attention.
2016/0313868 teaches “In one configuration, the response generator 416 generates an output corresponding to a default format for information presentation to the user. The default format is individualized to each user based on the user preference model 412. A more detailed example of a format for information presentation is provided how much information to provide in a response depending on whether a user is paying attention, not whether to respond to a user.
2018/0288481 (IBM, published over one year before effective date of this application) teaches “At 107 the configured processor automatically navigates or pauses presentation of the media item in response to recognizing a note-taking action by the user at 104, or a gesture at 106. Thus, the aspect observes the user's behavior (via camera, microphone, GUI inputs or other data inputs) and pauses the presentation in response to determining that the user is speaking or is about to speak to others in the 
8938394 teaches “In some examples, one or more components of computing device 2 may output graphical indications of available audio triggers (e.g., for display) in response to determining the contextual audio triggers. In other examples, computing device 2 may output graphical indications of available audio triggers in response to determining that the user is looking at or otherwise paying attention to a display device. For instance, computing device 2 may display graphical indications of available contextual audio triggers responsive to determining that the user is interacting with UI device 4. As another example, computing device 2 may include a camera or other photo sensor (not shown). UI module 6 may receive information from the photo sensor that inputs (not audio responses to the user’s audio input) are provided to the user in response to determining that the user is paying attention or looking at the UI device)
2011/0301956 teaches “When a user is not paying attention to the system and the system is waiting for a response from the user, the system executes help output by, for example, presenting available commands to the user or by informing the user of a temporary stop or termination of the operation of the system that will be executed several minutes later. More specifically, help information (hint) such as "Please search for a program you want to watch, or refine your search with genres" is presented” (paragraph 214) and “For example, when there is no response from a user even if the user faces the front of the system and is paying attention to the system, it is judged that the user is experiencing difficulties or is being bothered because the user does not know a command to speak, and help information (hint) such as "Please select a program you want to watch from the recommended programs, or search for a program response to a user request is provided when the user is paying attention, and is also directed to performing a function when a user is not paying attention.
2014/0120961 teaches “In a specific implementation, a system provides for use of knowledge about which device a user is currently attending ( paying attention to) to drive decisions about which resource conservation actions may be acceptable. In a specific implementation, a system provides for serving ads based on context situations and context behaviors, including the anonymity of ad matching, the auction for ad matching to contexts, etc. In a specific implementation, a system provides for optimizing or prioritizing the choice of what set of active policy templates can be used to achieve a particular goal. In a specific implementation, a system provides for privacy preservation regarding the use and dissemination of context information” (paragraph 401)

Upon further search (in response to the Amendment filed 12/19/2021):
Korbecki (US 2015/0149179, reference cited for Application 16/445375) teaches “In some embodiments, the media application may determine a composite attentiveness level of several users. As used herein, a "composite attentiveness level" is a level of attentiveness of a plurality of users that represents a statistical analysis (e.g., a mean, median, mode, etc.) of the individual attentiveness level of each user in the plurality of users. For example, in some embodiments, a message may be delayed from being presented when a composite attentiveness level instead of an attentiveness level associated with a single user does not exceed a threshold value. It should be noted, one user (more explicitly suggesting that the threshold-based delay in paragraph 38 can be applied for one user and not just multiple users).  Paragraph 21 appears to describe presenting communication to a user in audible form if a user is not sufficiently attentive.  Paragraph 27 describes where attentiveness can be based on multiple types of data describing one or more users.  Paragraph 33 describes examples of the one or more types of data, including whether the user is viewing a display device, whether a user is listening to the user device, and any other information that may be used to influence the attentiveness level that the media application associates with one or more users.  Paragraphs 42-43 describe where an attentiveness level threshold may be adjusted/modified based on different features, such as a status of allowing interruptions (i.e. a “value” or whether interruptions are allowed or not).  This suggests where a threshold (i.e. not to determine an SRV value that is compared to a threshold).  It would not necessarily be obvious to combine the delaying feature with a virtual assistant-type system that responds to user requests because in Korbecki, the delayed message does not appear to be a response to a user’s request (as opposed to a social media message that is not necessarily solicited by a user’s request, see e.g. paragraphs 1, 32, and 110).  Put another way, if a user that speaks a request would not likely be insufficiently attentive such that a delay of an answer/response would be necessary (since the user just requested the device for a response) unless the user were to be suddenly distracted.  The messages also appear to be messages from other users (social media posts) as opposed to a response by a device to a user’s request.  Paragraph 79 does describe where advertisement data is communicated to a user in response to a user request, but Korbecki does not appear to describe where advertisements are delayed or presented based on attentiveness.  At a minimum, it is not clear that advertisements can be messages that can be delayed based on attentiveness.
Shukla (US 2019/0251701, reference cited for Application 16/445375) teaches where an automated companion may use sensors during a dialogue to make observations about a user and a surrounding environment including nearby items and user speech tone/manner/accent (paragraph 80), assessing an attitude, emotion, mindset, and utility of users, and based on observations, determining that a user is not that interested and not that engaged (paragraph 81), which suggests that the automated companion determined that the user is not that attentive and also suggests that an response to a user’s audio request (i.e. the speech “Would you like to play a game?” appears to be speech that the automated companion uses to initiate engagement with the user, and not to determine that it is appropriate to respond to a user’s request).  Paragraphs 83-84 also appears to describe where the system infers that a user is more engaged based on how a user responds to the automated companion’s request for a user to spell the word “basketball”, but this appears to be determining a user’s interest/engagement/attentiveness based on a user’s response to a system’s request, and not where the system determines that it is appropriate to respond to a user’s request.  Shukla does suggest, however, that the attentiveness in Korbecki (see paragraph 27) can be based on multiple types of data including user context/environment.  
Avrahami et al. (US 2019/0213465, reference cited for Application 16/445375) teaches delaying a prompt (paragraph 47) but this also appears to be an prompt by the system to the user which is not a response to a user’s request (see paragraph 46 which describes a prompt as the system asking a user what he/she has or will do today)
2019/0236643 teaches “As an example, if a user (e.g., 350, 351) purchased a TV from the website today and browsed through some TV stands on the website, but the user (e.g., 350, 351) did not purchase any TV stands or accessories. If three of the TV stands on the website are discounted two days later, the model can predict that, given 
2019/0279647 teaches “An aspect of this disclosure relates to analyzing patient data (e.g., treatment plans, drug prescriptions, electronic calendar entries, over the counter medications, supplements, scheduled medical procedures, scheduled medical tests, patient symptoms/responses, recreational habits (e.g., drugs, alcohol), and/or other data), and identifying specific activities such as future appointments, notices to arrange future appointments, pre-op/pre-procedure instructions (e.g., no water 12 hours before procedure, or when to discontinue a blood-thinner prior to surgery). In response to such identification, a notification/reminder may be generated at various times leading up to the event (e.g., a week prior, a day prior, and the day of the event) to remind the patient (or other user). The reminders may be provided via a networked voice assistance device (e.g., a networked speaker) utilizing a text-to-speech system, as described elsewhere herein. The reminder may be provided via a notification service on other user devices (e.g., smart phone, tablet computer, other computer, etc.), via email, or SMS/MMS message, an application, and/or otherwise. The disclosed system may provide such reminders at the appropriate time in response to a user instruction, such as the examples provided below: [0078] Tell me when to take my drugs [0079] Tell me when to perform specific tasks [0080] Tell me when to see my medical service providers [0081] Tell me when to schedule a new appointment” (paragraphs 77-81).  The user 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 1/31/2022
/ERIC YEN/Primary Examiner, Art Unit 2658